Citation Nr: 1145450	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease with mechanical low back strain.  

2.  Whether the reduction of a 40 percent disability rating for service-connected right shoulder degenerative joint disease to a 30 percent disability rating effective October 26, 2009, was proper.

3.  Entitlement to an initial disability rating in excess of 40 percent for service-connected right shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to April 1952.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the July 2009 rating decision, the RO granted service connection for a low back disorder (characterized as degenerative disc disease and mechanical low back strain) and assigned an initial 40 percent rating, effective September 18, 2006.  The RO also granted service connection for right shoulder degenerative joint disease and assigned an initial 40 percent rating, effective September 18, 2006.  In a January 2010 rating decision, the RO reduced the rating assigned for the right shoulder disability to 30 percent, effective from October 26, 2009.

In October 2010, the Board denied the Veteran's claims.  At that time, the claims were characterized as entitlement to an initial disability rating in excess of 40 percent for service-connected lumbar spine degenerative joint disease with mechanical low back strain; and entitlement to an initial disability rating in excess of 40 percent for service-connected right shoulder degenerative joint disease prior to October 26, 2009, and in excess of 30 percent as of October 26, 2009.  The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court vacated the October 2010 Board decision and remanded the matters to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (Joint Motion).  In light of this procedural history, as well as upon consideration of the findings set out in the Joint Motion, as discussed in more detail below, the issues on appeal are as currently set forth on the cover page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From September 18, 2006, the preponderance of the probative evidence shows that the Veteran's service-connected lumbar spine degenerative disc disease with mechanical low back strain has not been manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; by a separately compensable lower extremity neurological impairment; or by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The RO's January 2010 rating decision, which reduced the Veteran's service-connected right shoulder degenerative joint disease from 40 percent disabling to 30 percent disabling, was made without consideration of pertinent laws and regulations.

3.  Since September 18, 2006, the Veteran has been in receipt of the maximum schedular evaluation for his service-connected right shoulder degenerative joint disease and has not been shown to present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  From September 18, 2006, the criteria for an initial evaluation in excess of 40 percent for lumbar spine degenerative disc disease with mechanical low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5237 (2011).

2.  The January 2010 rating decision reducing the Veteran's service-connected right shoulder degenerative joint disease from 40 percent disabling to 30 percent disabling was improper and the 40 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2011).

3.  From September 18, 2006, the criteria for an initial disability evaluation in excess of 40 percent for right shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a September 2009 statement of the case (SOC) in response to the Veteran's August 2009 NOD with the initial ratings assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his attorney have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Neither the Veteran nor his attorney has identified any outstanding medical records.

As concerning the Veteran's current claim seeking restoration of the previously assigned 40 percent disability rating for his service-connected right shoulder degenerative joint disease, the Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This issue involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  In any event, as will be explained below, the Board is restoring the previously assigned 40 percent disability rating.  Any possible lack of compliance with the VCAA is rendered harmless thereby.

In addition, the Veteran was afforded VA examinations with respect to the issues on appeal in June and October 2009.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary test results to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims has been satisfied.

Factual Background

The Veteran claims that increased initial ratings are warranted for his service-connected low back and right shoulder disabilities.  He also argues that the January 2010 reduction pertaining to his service-connected right shoulder disability was improper.  

In a July 2009 rating decision, the RO granted service connection for a low back disorder.  Specifically characterized as degenerative disc disease and mechanical low back strain, the back disorder was assigned a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237.  This rating was effective from September 18, 2006 (the date of receipt of the Veteran's service connection claim).  In the July 2009 rating decision, the RO also granted service connection for a right shoulder disorder characterized as degenerative joint disease.  The disorder was assigned a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  This rating was also effective from September 18, 2006.  The rating assigned to the Veteran's right shoulder disorder was later reduced to 30 percent, effective from October 26, 2009.  

Pertinent evidence includes both VA outpatient medical records and VA examination reports.  An August 2006 nursing intake note shows that the Veteran complained of back problems and right shoulder pain.  A primary care clinic note, also dated in August 2006, shows that musculoskeletal evaluation revealed back pain.  An August 2007 history and physical examination update shows that the Veteran complained of back pain.  Musculoskeletal examination was reported to be normal.  

The report of a June 2009 VA bones examination shows that examination of the Veteran was "severely limited," in that he was confined to a scooter.  Right shoulder examination was very limited due to disuse and lack of function.  Neither multidirectional instability, anterior instability, nor recurrent dislocations were reported.  The Veteran's back was tender.

Concerning the Veteran's back, the report of a June 2009 VA spine examination notes a history of fatigue, decreased motion, stiffness, weakness, and pain.  No spasms were reported.  The low back pain was occasionally accompanied by right leg numbness.  The Veteran informed the examiner that he was placed on bed rest by his wife's physician about six months ago due to incapacitating episodes.  The examiner noted that the Veteran used an electric cart for ambulation and that he was able to walk between 10 and 20 feet.  Examination showed no thoracolumbar spine ankylosis.  Examination findings were extremely limited due to the Veteran's overall condition.  However, forward flexion was from 15 to 25 degrees; additional range of motion testing could not be conducted due to the condition of the Veteran.  The examiner added that the "Deluca" (referring to DeLuca v. Brown, 8 Vet. App. 202 (1995)) examination could not be performed.  With the Veteran's right elbow flexed to 90 degrees, right shoulder range of motion testing showed forward flexion to 20 degrees.  No other shoulder range of motion results could be tested, and, like with the back, Deluca testing could not take place.  Pain and fatigue were shown with repetitive use.  X-ray examination showed right shoulder degenerative changes with no fracture or dislocation.  While the Veteran did complain of right lower extremity numbness, the examiner commented that no specific radiculopathy or distribution symptoms were noted.  Also, no muscle wasting or muscle loss was observed.  The examiner also commented that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  

A VA initial evaluation note, dated October 13, 2009, shows that the Veteran was evaluated prior to undergoing endovascular AAA (abdominal aortic aneurysmectomy (aneurysm)) repair.  Concerning the functional capacity of the Veteran, it was reported that he could climb flights of stairs, golf, walk up hills, and lift heavy objects.  Neurologic evaluation showed no focal deficits or weakness.  

The Veteran was also afforded a VA general medical examination on October 26, 2009.  The Veteran reportedly had been confined to a wheelchair for the past six months and was able to walk only 10 to 20 feet.  The Veteran complained of right shoulder and back stiffness and limited motion.  No spinal disease flare-ups were reported.  The Veteran was noted to be right handed.  

Examination showed that the Veteran was unable to walk and that the examiner helped the Veteran put his back against a door so that range of motion studies could be attempted.  The Veteran's right shoulder showed crepitus, tenderness, and guarding with marked tendinitis.  No right shoulder ankylosis was present.  Range of motion studies, all active and passive, showed the following:  Abduction from 0 to 40 degrees, with pain beginning at 20 degrees; forward flexion from 0 to 50 degrees, with pain beginning at 20 degrees; and external rotation from 0 to 20 degrees, with pain beginning at 10 degrees.  On all range tests, no limitation of motion with repetitive use due to pain, fatigue, lack of endurance, or incoordination or weakness was reported.  
Examination of the spine showed guarding, spasm, and tenderness.  No ankylosis was present.  Range of motion testing showed (both active and passive) flexion to 10 degrees, extension to 5 degrees, left lateral rotation to 10 degrees, right lateral rotation to 5 degrees, left lateral flexion to 10 degrees, and right lateral flexion to 5 degrees.  On all tests, pain began at five degrees.  Also, no limitation of motion with repetitive use due to pain, fatigue, lack of endurance, or incoordination or weakness was demonstrated.  Neurologic review of systems reportedly failed to show a history of either weakness or paralysis, paresthesias, or numbness.  The diagnoses included degenerative disease of the low lumbosacral spine, facet arthropathy, bilateral sensory radiculopathy and chronic musculoligamentous strain; and severe right shoulder degenerative disk disease, tendinitis, and chronic musculoligamentous strain.  

A November 2009 VA physical therapy consult note shows that the Veteran was able to ambulate 30 feet with the use of a rollator walker.  It was also noted that while he used furniture to ambulate within his home, the veteran was only able to walk "household distances."  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this case, the Veteran's low back disability has been assigned a 40 percent evaluation pursuant to Diagnostic Codes 5003 and 5237.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  See also Diagnostic Code 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Concerning 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain), under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.

For the service-connected lumbar spine disability, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.  Under the General Rating Formula, a 50 percent rating is assignable for findings of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is to be assigned when unfavorable ankylosis of the entire spine is demonstrated.  Here, ankylosis of the thoracolumbar spine is clearly not shown.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 (intervertebral disc syndrome) because the Veteran's service-connected lumbar disease included degenerative disc disease.  However, while the Veteran reported in June 2009 that he had been placed on bed rest by his wife's physician about six months ago due to incapacitating episodes, there is no evidence of record that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome of at least six weeks during the past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Such a finding would be necessary for the assignment of a higher 60 percent rating.  In fact, the examiner who conducted the VA spine examination in June 2009 commented that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  

In cases such as this, the Board must address, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

Concerning the Veteran's service-connected right shoulder degenerative joint disease, the RO has rated this disability pursuant to Diagnostic Codes 5010 (discussed above) and 5201.  Under Diagnostic Code 5201, when limitation of motion of the arm is midway between the side and shoulder level, a 30 percent rating is assigned for the major arm.  When limitation of motion of the arm is to 25 degrees from the side, then a 40 percent rating is assigned for the major arm.  This is the maximum rating provided under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Board observes that the Veteran's claim for restoration of the 40 percent disability rating previously assigned to the Veteran's service-connected right shoulder degenerative joint disease is separate from his claim of entitlement to an increased disability rating.  

In the Joint Motion, the parties observed that, in its October 2010 decision, the Board had, in acknowledging the RO's January 2010 reduction of the disability rating from 40 percent to 30 percent, effective October 26, 2009, characterized the issue as entitlement to an initial rating in excess of 40 percent for right shoulder degenerative joint disease prior to October 26, 2009, and in excess of 30 percent thereafter.  The parties added that the Board

By characterizing the issue as it did, the Board improperly reversed the burden of proof by requiring the appellant to prove entitlement to restoration of his previous 40 percent rating, rather than the Board demonstrating by a preponderance of the evidence that the reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (Court reversed and remanded issue of restoration of a rating regarding 38 C.F.R. § 3.344(a)).

See Joint motion, at pages four and five.  

The parties added, "Thus, the Board should have also determined whether the reduction of the rating was proper, and not characterized the issue solely in terms of whether increased ratings were warranted for different periods of time.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991)."  See Joint Motion, at page five.  

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Reductions in ratings.

(i.)  Basis for reduction.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 40 percent rating for his right shoulder degenerative joint disease had been in effect for a period shorter than 10 years.  


(ii.)  Procedure

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  However, as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 80 percent, the reduction in the rating for the Veteran's right shoulder disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.

Notwithstanding the procedural mandates governing the reduction of disability evaluations, the parties also found, at page six, that

On remand, the Board must adequately address the October 2009 VA examination results and the appellant's functional loss based on painful motion in light of the afore-mentioned case law, and provide adequate reasons or bases as to why the appellant is not entitled to restoration of the 40 percent rating for his right shoulder degenerative joint disease.

Analysis

Lumbar Spine Degenerative Joint Disease with Mechanical Low Back Strain

Upon consideration of all of the evidence of record, including particularly the VA examination reports dated in June and October 2009, the Board finds that the Veteran's service-connected lumbar spine disability has not warranted a rating in excess of 40 percent at any time from September 18, 2006.  The evidentiary record clearly did not demonstrate low back pathology or other medical findings which could reasonably be described as contemplating ankylosis of the entire thoracolumbar spine.  Moreover, at the June 2009 VA spine examination, the examiner commented on the absence of thoracolumbar spine ankylosis.  The pertinent records seem to merely document complaints of pain, with no findings, other than those concerning guarding, spasm, tenderness, and loss of motion discerned in the course of the October 2009 VA examination.  Therefore, the Board concludes that a rating in excess of 40 percent from September 18, 2006, pursuant to Diagnostic Code 5237 is not applicable.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such consideration, however, does not lead to a finding to warrant the assignment of a rating in excess of 40 percent.  A review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected lumbar spine disorder so as to warrant application of alternate rating codes.  As such, based on these facts, a rating in excess of 40 percent for this period (from September 18, 2006) cannot be assigned.
While the Veteran has complained of experiencing incapacitating episodes, the record is devoid of a finding of his having such episodes occurring at least six weeks during the past 12 months.  Further, no bed rest is shown to have been ordered by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

With respect to separately evaluating the orthopedic and neurological manifestations of the Veteran's low back disability, the Board notes that this would not result in a rating higher than 40 percent, inasmuch as the Veteran does not have an identifiable neurological component of any significance to rate.  Regarding this, the Board notes that while the Veteran complained of minimal radiation during the October 26, 2009, VA general medical examination, a history of neurologic symptoms was absent.  While examination at that time did show bilateral sensory loss in the toes in the distribution of the medial and lateral plantar nerves, Babinski sign and cranial nerve function was normal.  Further, review of neurologic systems accomplished at that time showed no history of weakness or paralysis, paresthesias, and numbness.  Also, at the June 2009 VA spine examination the examiner commented that, though the Veteran complained of right lower extremity numbness, no specific radiculopathy or distribution symptoms were noted.  At most, the Veteran has demonstrated some muscle spasm and lower extremity weakness, but he is clearly able to ambulate without any suggestion of symptoms comparable to lower extremity paralysis.  See 38 C.F.R. § 4.124a, Code 8520 (2011).

The Board acknowledges that the parties, at page three of the Joint Motion, indicated that they found that it was "unclear what evidence" the Board relied on for its finding that the appellant was "'clearly able to ambulate without any suggestion of symptoms comparable to lower extremity paralysis.'"  Regarding this, the Board notes that during the June and October 2009 VA examinations the Veteran's gait was not tested since he was at those times in a wheelchair; however, the October 13, 2009, VA initial evaluation note shows that the Veteran at that time was noted to be able to climb stairs, golf, and walk up hills.  Also, as reported in the November 2009 VA physical therapy consult note, the Veteran at that time could walk 30 feet with the use of a walker and he was able to ambulate household distances.  The Veteran's statements describing his symptoms have been considered.  Espiritu.  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria.  

In sum, the evidence for the period since September 18, 2006, does not support assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease with mechanical low back strain, whether on the basis of incapacitating episodes; by separately evaluating the orthopedic and neurological components of the disorder; or on the basis of thorocolumbar ankylosis.  The Veteran's claim for an initial rating in excess of 40 percent is therefore denied.

Right Shoulder Degenerative Joint Disease - Propriety of Reduction

In granting service connection for right shoulder degenerative joint disease of the right shoulder in July 2009, the RO assigned a 40 percent rating effective from September 18, 2006.  While the Veteran's claim for an increased rating was pending on appeal, the RO in January 2010 reduced the rating to 30 percent, effective from October 26, 2009.  

In the April 2011 Joint Motion, the parties indicated that the reduction of the Veteran's rating from 40 percent to 30 percent for his right shoulder degenerative joint disease was premised on the fact that he was able to abduct his right shoulder to 40 degrees during an October 2009 VA examination.  The parties also found, at pages five and six of the Joint Motion, that the Board's analysis in October 2010 failed to

properly address the evidence of record and does not provide adequate consideration of the appellant's functional loss due to painful motion pursuant to 38 C.F.R. §§ 4.40. 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202; Lichtenfels, 1 Vet. App. at 488.  These regulations require that the impact of pain be considered in making a rating determination, and that a clear explanation be provided as what role a claimant's assertions of pain played in the rating decision.  See Smallwood v. Brown, 10 Vet. App. 93, 99, (1997); Spurgeon v. Brown, 10 Vet. App. 194, 196, (1997).  

The parties, in essence, found that on remand the Board must provide adequate reasons and bases as to why the Veteran is not entitled to restoration of the 40 percent rating for his right shoulder degenerative joint disease.  See page six of Joint Motion.  As such, the Veteran is seeking restoration of the 40 percent rating that had been in effect from September 18, 2006, for his service-connected right shoulder degenerative joint disease.

The law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In addition, in order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

Notice of reduction

In some instances the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).  Here, however, as the lower evaluation implemented in January 2010 by the RO did not result in a reduction or discontinuance of compensation payments currently being made, a rating proposing such was not necessary.  The Board notes that the rating decisions dated in July and December 2009, and January 2010 all included findings of a combined evaluation for compensation of 80 percent.  

Propriety of rating reduction

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.  In the July 2009 rating decision, service connection was assigned for right shoulder degenerative joint disease, and a disability of 40 percent was assigned, effective from September 18, 2006.  As the Veteran's rating was reduced effective October 26, 2009, the 40 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.  In reaching its reduction decision in January 2010, the RO appears to have relied upon findings set out in the October 26, 2009, VA general medical examination.  A review of the January 2010 supplemental statement of the case indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board also recognizes that the RO in January 2010 set forth relevant medical evidence found in the October 26, 2009, VA general medical examination, and thereafter indicated that there was, essentially, an improvement in the Veteran's right shoulder disability.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 40 percent to 30 percent void ab initio.  See Kitchens, 7 Vet. App. 320, 325; see also Dofflemeyer, 2 Vet. App. 277, 280-82.

The Board also notes that in the course of the October 26, 2009, VA general medical examination, as pointed out in the October 2010 Board decision, the Veteran complained of right shoulder pain and stiffness.  In pertinent part, range of motion findings, active and passive, showed abduction from 0 to 40 degrees, with pain beginning at 20 degrees; forward flexion from 0 to 50 degrees, with pain beginning at 20 degrees; and external rotation from 0 to 20 degrees, with pain beginning at 10 degrees.  On all ranges of testing, no limitation of motion with repetitive use due to pain, fatigue, lack of endurance, or incoordination or weakness was reported.

The Board found in October 2010 that the abduction finding to 40 degrees reported in the course of the October 26, 2009, VA general medical examination warranted the assignment of a 30 percent disability rating.  The Board noted that this range of motion finding - essentially midway between the side and shoulder level (see Plate I), and clearly not 25 degrees from the Veteran's side - contemplated the level of disability set out for a 30 percent rating pursuant to Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.  

In the Joint Motion, however, at page six, the parties indicated that in rating degenerative arthritis established by x-ray evidence, functional loss due to pain is to be rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  It was also noted that the Court had established that 38 C.F.R. § 4.59 deemed "painful motion" should be considered "limited motion," even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels, 1 Vet. App. at 488.  

Here, the October 26, 2009, VA general medical examination report included right shoulder abduction range of motion findings from 0 to 20 degrees, accompanied with pain beginning at 20 degrees.  Based upon the case law, this range of motion test result is more appropriately to be evaluated as being from 25 degrees from the side, whereupon a 40 percent rating is to be assigned for the major arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in this case.  Accordingly, the previously assigned 40 percent rating for the right shoulder degenerative joint disease is restored as of September 18, 2006.  The appeal is allowed to that extent.

Right Shoulder Degenerative Joint Disease - Initial Disability Rating

Upon consideration of all of the evidence of record, including particularly the VA examination reports dated in June and October 2009, the Board finds that the Veteran's service-connected right shoulder disability has not warranted a rating in excess of 40 percent at any time from September 18, 2006.  From September 18, 2006, the Veteran was assigned a 40 percent disability evaluation for his service-connected right shoulder degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201.  Under Diagnostic Code 5201, a 40 percent disability evaluation is warranted for limitation of motion of the major arm to 25 degrees from the side.  A 40 percent disability evaluation represents the maximum schedular criteria under Diagnostic Code 5201.  Consequently, during this period the Veteran is not entitled to an increased rating under Diagnostic Code 5201.

Moreover, as ankylosis of the scapulohumeral articulation was clearly not demonstrated, based on the findings included in the 2009 VA examination reports, a rating in excess of 40 percent for this period under Diagnostic Code 5200 clearly is not warranted.  Further, a rating in excess of 40 percent is not for assignment under these facts since impairment of the humerus, sufficient for the assignment of a higher rating under Diagnostic Code 5202, is not shown by the medical evidence on file.  No other medical evidence dated subsequent to October 26, 2009, is of record.  

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca, at 206-7.  However, for the period from September 18, 2006, the Veteran was already assigned the maximum schedular evaluation under Diagnostic Code 5201.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, are not applicable to the Veteran's current claim.  And, since October 26, 2009, as noted in the VA general medical examination report dated that same day, the examiner reported that limitation of motion with repetitive use due to pain, fatigue, lack of endurance, incoordination, or weakness was not shown.  
In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath.  Such consideration, however, does not lead to a finding to warrant the assignment of an initial disability rating in excess of 40 percent.  A review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected right shoulder so as to warrant application of alternate rating codes.  As such, based on these facts, a initial rating in excess of 40 percent cannot be assigned.  

Extraschedular Consideration

Concerning both claims now before the Board on appeal for higher initial ratings for the Veteran's service-connected low back and right shoulder disabilities, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the record does not reflect that at any time during the appeal period has the Veteran's service-connected lumbar spine or right shoulder disabilities been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran, at his June 2009 VA spine examination, informed the examiner that he had retired in 1979 due to his being eligible by age or duration of work.  The evidence of record clearly does not show frequent periods of hospitalization.  Additionally, the Board finds that the rating criteria to evaluate his service-connected lumbar spine and right shoulder disorders reasonably describe the claimant's disability level and symptomatology, and while he has argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to initial disability rating in excess of 40 percent for lumbar spine degenerative disc disease with mechanical low back strain, for the period from September 18, 2006, is denied.  

Restoration of the 40 percent disability rating for service-connected right shoulder degenerative joint disease is granted, effective September 18, 2006.

Entitlement to an initial disability rating in excess of 40 percent for right shoulder degenerative joint disease, for the period from September 18, 2006, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


